Citation Nr: 0514812	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 7, 2002, 
for the award of service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from June 1988 to April 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
awarded service connection for degenerative disc disease of 
the lumbar spine, effective March 7, 2002.  The veteran 
testified before the Board at a hearing that was held via 
videoconference from the RO in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  The VA will notify the veteran when further 
action is required of him.


REMAND

The veteran filed a claim for service connection for back 
problems in June 1995.  In August 1995, the RO denied service 
connection for "a condition causing low back pain."  The 
veteran did not timely appeal the decision; it thus became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200-20.202, 20.302 (2004).

The veteran sought to reopen his claim for service connection 
for low back problems of the lumbar spine in correspondence 
received by the RO in December 1997.  In January 1998, the RO 
denied service connection for low back problems.  Again, the 
veteran did not appeal this decision in a timely fashion, and 
it, too, became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200-20.202, 20.302.

In January 2000, the veteran sought to reopen the claim for 
service connection for a low back disability.  That month, 
the RO denied service connection for a low back injury of the 
lumbar spine.  Once again, since the veteran did not appeal 
this decision in a timely fashion, this decision also became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.202, 
20.302.

The Board notes that at the April 2005 hearing, there were 
statements that the veteran had appealed the above RO 
decisions and that the Board had issued decisions in each 
case (Transcript of hearing at page 5).  However, the record 
does not show any timely appeal of any of the above RO 
decisions, let alone the issuance of any other Board 
decisions.  The veteran is notified that there is no 
indication in this case that a prior Board decision was 
issued.  If he has proof that such a prior Board decision was 
ever issued, he should provide such evidence to the VA 
immediately. 

On March 7, 2002, the veteran filed an application seeking to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine.  Initially, in a June 2002 
rating decision, the RO denied service connection for low 
back pain and degenerative disc disease of the lumbar spine.  
However, upon review by a Decision Review Officer, in 
November 2003, the RO awarded service connection for 
degenerative disc disease of the lumbar spine, L4-5 and L5-
S1.  Thereafter, the veteran disagreed with the effective 
date (March 7, 2002) that was assigned.

The case must be remanded for two reasons.  

First, the RO adjudicated the claim for an earlier effective 
date only under the provisions of 38 C.F.R. § 3.400 (2004), 
which generally governs the effective date of awards.  
However, the veteran has also asserted that the RO committed 
clear and unmistakable error (CUE) in its August 1995 and 
January 1998 rating decisions when it denied service 
connection for a low back disability.  As of this time, the 
veteran has not asserted CUE in any other final RO rating 
decision.  At present, the RO has not yet considered the 
veteran's allegations of CUE in prior rating decision.  See 
38 C.F.R. § 3.105(a) (2004); Fugo v. Brown, 6 Vet. App. 
40,43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
But see Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (a 
purported failure in the duty to assist cannot give rise to 
CUE; nor does it result in "grave procedural error" so as 
to vitiate the finality of a prior, final decision).  
Therefore, on remand, the RO should adjudicate the veteran's 
claim under all asserted theories, including that of CUE in 
the RO's August 1995 and January 1998 rating decisions.  

Second, the RO has not provided the veteran with notice in 
compliance with all applicable statutory and regulatory 
provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  The VA implemented the VCAA in 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations enhanced the 
notification and assistance duties of the VA to claimants.

In part, the veteran's claim for an effective date earlier 
than March 7, 2002, for the award of service connection for a 
lumbar spine disability is predicated on CUE.  To that extent 
alone, the provisions of the VCAA do not apply.  The duties 
to notify and assist imposed by the VCAA are not applicable 
where CUE is claimed, either in Board decisions (see Livesay 
v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  CUE 
claims are not conventional appeals; rather, they are 
requests for revision of previous decisions.  A claim based 
on CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A litigant alleging 
CUE is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  Livesay, 15 Vet. 
App. at 178-179.  Moreover, a litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Ibid.

However, the veteran's claim for an earlier effective date is 
also predicated on grounds other than CUE.  In that regard, 
the provisions of the VCAA do apply.

In this case, the RO awarded service connection for a lumbar 
spine disability in a November 2003 rating decision, along 
with an effective date of March 7, 2002.  The veteran 
disagreed with the effective date, but the RO did not inform 
him of the provisions of the VCAA (or its implementing 
regulations), let alone the types of evidence that would be 
needed with regard to this claim (the first element under the 
VCAA); who would be responsible for obtaining such evidence 
(the second and third elements); or the need for any evidence 
in the veteran's possession (the fourth element).

Although the RO provided the veteran with a statement of the 
case in March 2004 that discussed the provisions of the VCAA 
and its implementing regulations, as well as the overall 
provisions relating to effective dates under 38 C.F.R. 
§ 3.400, the Board cannot yet say that such notice was 
sufficient to cure any defects in the notice that should be 
provided to this veteran, particularly in light of the 
veteran's testimony before the Board.  See Mayfield v. 
Nicholson, __ Vet. App. __, No. 02-1077, 2005 WL 957317 (U.S. 
Vet. App. Apr. 14, 2005).  Therefore, on remand, the RO 
should provide the veteran with the necessary letter in 
compliance with the VCAA.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should provide the veteran 
with a letter that (1) informs the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) informs 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) informs the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) ask the 
claimant to provide any evidence in his 
possession that pertains to the claim, 
or something to the effect that he 
should give us everything he has 
pertaining to this claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  
Specifically, the RO should specify what 
types of evidence are needed to support 
a claim for an earlier effective date 
under 38 U.S.C.A. § 5110 (West 2002) and 
38 C.F.R. § 3.400 (2004).

2.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
effective date earlier than March 7, 
2002, for the award of service 
connection for degenerative disc disease 
of the lumbar spine.  In the 
readjudication, the RO should consider 
all asserted bases for an earlier 
effective date, including: (1) the claim 
for an earlier effective date based on 
CUE in the RO's August 1995 and January 
1998 rating decisions; and (2) the claim 
for an earlier effective date under 
38 U.S.C.A. § 5110 (West 2002) and 
38 C.F.R. § 3.400 (2004).  If the 
decision remains adverse to the veteran, 
then it should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board or by the Court must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


